452 So. 2d 115 (1984)
CITY OF MIAMI, Appellant,
v.
Sidney HARRIS, Appellee.
No. AV-265.
District Court of Appeal of Florida, First District.
June 7, 1984.
*116 Jose Garcia-Pedrosa, City Atty., and Jorge L. Fernandez, Asst. City Atty., Miami, for appellant.
Richard A. Sicking of Kaplan, Sicking, Hessen, Sugarman, Rosenthal, Susskind, Bloom & DeCastro, P.A., Miami, for appellee.
SHIVERS, Judge.
In this workers' compensation case, the self-insured employer appeals the deputy commissioner's order directing the employer to reimburse the claimant for the funds he expended in the purchase of a therapeutic hospital bed. The employer contends that the deputy improperly considered the terms of the contract entered into between the claimant's union and the employer in determining the claimant's entitlement to reimbursement. We disagree with the employer's contention. See Housknecht v. City of Dania, IRC Order 2-3276 (1977), cert. den., 377 So. 2d 169 (Fla. 1979); section 440.25(1), Florida Statutes (1978). Furthermore, we find that the bed was prescribed by an authorized, treating physician and was a reasonable and necessary medical expense. Compare Cedars of Lebanon Health Care v. Summerset, 409 So. 2d 185 (Fla. 1st DCA 1982). Accordingly, the deputy's order is AFFIRMED in all respects.
MILLS and WIGGINTON, JJ., concur.